      Case 2:21-cv-00020-WHA-CSC Document 6 Filed 03/23/21 Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

RYAN ANTHNONY BROCATO #250800,)
                              )
      Plaintiff,              )
                              )
  v.                          )                CIVIL ACTION NO. 2:21-CV-20-WHA
                              )
ALABAMA BUREAU OF PARDONS     )
AND PAROLES,                  )
                              )
      Defendant.              )

                                       ORDER

       On March 2, 2021, the Magistrate Judge entered a Recommendation (Doc. #5)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. This case is DISMISSED without prejudice for Plaintiff’s failure to file an

amended complaint as ordered by this court.

      A separate Final Judgment will be entered.

      DONE this 23rd day of March, 2021.




                             /s/ W. Harold Albritton, III
                             CHIEF UNITED STATES DISTRICT JUDGE
